     Case 3:21-cv-00211-RAH-ECM-KCN Document 136 Filed 06/03/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION


    THE STATE OF ALABAMA, et al.

                Plaintiffs,
                                                 No. 3:21–cv–00211–RAH–ECM–KCN
    v.

    UNITED STATES DEPARTMENT OF
    COMMERCE, et al.,

                Defendants.


             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
          TO SUPPLEMENT THOMAS BRYAN’S SUPPLEMENTAL REPORT
         Last month, in opposition to Plaintiffs’ May 17, 2021, attempt to introduce “sup-

plemental evidence” relating to the Census Bureau’s ongoing tuning of the differential-

privacy algorithm, see Pl. Mot., Doc. 129, Defendants explained that Plaintiffs’ supposed

“evidence” was not only untimely, but also had no bearing on any of Plaintiffs’ legal

claims. See generally Def. Opp., Doc. 132.

         Plaintiffs now seek to introduce further new information that suffers from those
same flaws. They ask to “supplement” their putative expert Thomas Bryan’s May 14,

2021, letter—which opined that the April 2021 demonstration data decreased the Black,

non-Hispanic Voting Age Population of a single extant Alabama legislative district by

0.14%, see Doc. 129–1—with a May 28, 2021, non-peer-reviewed working paper from a

group affiliated with Harvard University (the “Kenny Paper”) 1 that purports to analyze

the April 2021 demonstration data in the context of simulated districts in six States, none

of which is Alabama. See Doc. 134–2 at 3, 4, Table 1. Mr. Bryan argues that he would



1        The lead author of the working paper is Ph.D.-candidate Christopher T. Kenny.
  Case 3:21-cv-00211-RAH-ECM-KCN Document 136 Filed 06/03/21 Page 2 of 6




have included or cited to the Kenny Paper had it “been available when [he] submitted

. . . [his] supplemental report,” Bryan Supp. Decl., Doc. 134–1, ¶ 6, and Plaintiffs thus “re-

quest that the Court also allow Plaintiffs to submit this new paper as an appendix to

Bryan’s supplemental report.” Pl. Mot., Doc. 134, at 1. As with Plaintiffs’ last motion,

Plaintiffs’ new filing is also untimely and irrelevant for the reasons previously explained.

See generally Def. Opp., Doc. 132. And in addition, the Kenny Paper—which based its

analysis on simulated redistricting datasets in Pennsylvania, Louisiana, North Carolina,

South Carolina, Mississippi, and New York, see Doc. 134–2, at 2–4—has no bearing on Mr.
Bryan’s May 14 opinion, which narrowly concerned a single, non-simulated legislative

district in Alabama.

       In all events, the Kenny Paper is just one data point in the broader, ongoing debate

among scientists, statisticians, data users, and other stakeholders regarding the technical

parameters involved in the future implementation of the differential-privacy algorithm.

And that debate has produced a host of different opinions. For example, scholars affili-

ated with Princeton University’s Electoral Innovation Lab have noted “four major prob-

lems that cast doubt on the [Kenny Paper’s] conclusions” and conclude that the Kenny

Paper’s “dramatic claims . . . about functional consequences of disclosure avoidance

should be regarded with skepticism, at least until the work has passed peer review.”

Ex. A, Sam Wang & Ari Goldbloom-Helzner, “Comment on ‘The Impact of the U.S. Cen-

sus Disclosure Avoidance System on Redistricting and Voting Rights Analysis,’ by Kenny

et al.” at 1, 6 (June 2, 2021), https://gerrymander.princeton.edu/DAS-evaluation-Kenny-

response (last visited June 3, 2021).

       Similarly, a consortium of computer-science professors affiliated with Harvard

and other universities and privacy experts at Google have stated that the Kenny Paper

“makes a common but serious mistake, from which the authors wrongfully conclude the

Census Bureau should not modernize its privacy-protection technology.” Ex. B, Mark

Bun et al., “Statistical Inference is Not a Privacy Violation” at 1 (June 3, 2021),


                                              2
  Case 3:21-cv-00211-RAH-ECM-KCN Document 136 Filed 06/03/21 Page 3 of 6




https://perma.cc/Y75C-J649. “Not only do the results not support this conclusion, but

they instead show the power of the methodology, known as differential privacy, adopted

by the Bureau, precisely the opposite of the authors’ erroneous conclusions.” Id.

        And scholars affiliated with Boston University and Tufts University found “reas-

suring evidence that [the differential-privacy algorithm] will not threaten the ability to

produce districts with tolerable population balance or to detect signals of racial polariza-

tion for Voting Rights Act enforcement.” Ex. C, Aloni Cohen et al., “Census TopDown:

The Impacts of Differential Privacy of Redistricting” at 1 (2021), https://perma.cc/5AX8-
BSJS.

        The Census Bureau will consider the Kenny Paper along with all other stakeholder

feedback. But like that other stakeholder feedback, the Kenny Paper is at most relevant

to a future decision. And this Court has no legal basis to wade into—let alone cut short

and resolve—the ongoing technical public-policy debate surrounding the future imple-

mentation of the differential-privacy algorithm. Moreover, even assuming arguendo that

a future decision setting the parameters of the differential-privacy algorithm could con-

stitute agency action that might be challengeable in some future lawsuit, but cf. Def. Opp.,

Doc. 41, at 49–53, “[i]t is not for [federal courts] to ask whether” that decision will be “‘the

best one possible’ or even whether it [will be] ‘better than the alternatives.’” Dep’t of

Commerce v. New York, 139 S. Ct. 2551, 2571 (2019). Rather, even if the Administrative

Procedure Act could apply here, the agency is simply “required to consider the evidence

and give reasons for [its] chosen course of action.” Id. And federal courts may not “sec-

ond-guess[]” such agency decisions or otherwise “substitute[] [their] judgment for that

of the agency.” Id. Indeed, as Defendants have explained, see Def. Opp., Doc. 41, at 56,

the Eleventh Circuit “believe[s] it appropriate to give an extreme degree of deference to

the agency when it is evaluating scientific data within its technical expertise.” Nat’l Min-

ing Ass’n v. Sec’y, U.S. Dep’t of Labor, 812 F.3d 843, 866 (11th Cir. 2016); see also, e.g., Islam

v. Sec’y, Dep’t of Homeland Sec., -- F. 3d --, 2021 WL 2020284, at *9 (11th Cir. May 20, 2021)


                                                3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 136 Filed 06/03/21 Page 4 of 6




(“Our role ‘is to ensure that the agency came to a rational conclusion, not to conduct our

own investigation and substitute our own judgment for the administrative agency’s de-

cision.’”) (alteration marks omitted).

        This principle is doubly appropriate in the present context, given the “broad au-

thority” over the decennial census that Congress has delegated to the Executive Branch.

Wisconsin v. City of New York, 517 U.S. 1, 19 (1996). “And there’s one branch Congress has

not delegated any census decisions to: the judiciary.” Nat’l Urban League v. Ross, 977 F.3d

698, 704 (9th Cir. 2020) (Bumatay, J., dissenting from denial of administrative stay), stay
granted, 141 S. Ct. 18 (2020).

        Plaintiffs’ motion to supplement Mr. Bryan’s supplemental report should be de-

nied.




                                            4
  Case 3:21-cv-00211-RAH-ECM-KCN Document 136 Filed 06/03/21 Page 5 of 6




DATED: June 3, 2021                Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   ALEXANDER K. HAAS
                                   Director, Federal Programs Branch

                                   BRAD P. ROSENBERG
                                   Assistant Director, Federal Programs Branch

                                   /s/ Elliott M. Davis
                                   ZACHARY A. AVALLONE
                                   ELLIOTT M. DAVIS (N.Y. Reg. No. 4596755)
                                   JOHN ROBINSON
                                   Trial Attorneys
                                   Civil Division, Federal Programs Branch
                                   U.S. Department of Justice
                                   1100 L St. NW
                                   Washington, DC 20005
                                   Phone: (202) 514-4336
                                   E-mail: elliott.m.davis@usdoj.gov


                                   Counsel for Defendants




                                    5
  Case 3:21-cv-00211-RAH-ECM-KCN Document 136 Filed 06/03/21 Page 6 of 6




                             CERTIFICATE OF SERVICE

      I hereby certify that on June 3, 2021, I filed with the Court and served on opposing

counsel through the CM/ECF system the foregoing document.



 DATED: June 3, 2021                        /s/ Elliott M. Davis
                                            ELLIOTT M. DAVIS (NY Reg. No. 4596755)
                                            Trial Attorney
                                            Civil Division, Federal Programs Branch
                                            U.S. Department of Justice
                                            1100 L St. NW
                                            Phone: (202) 514-4336
                                            E-mail: elliott.m.davis@usdoj.gov

                                            Counsel for Defendants




                                           6
